PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/024,053
Filing Date: 29 Jun 2018
Appellant(s): Peter Rigg



__________________
Milton L. Honig
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/15/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/17/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
	
(2) Response to Argument
	Applicant argues that a person of ordinary skill in the art would not be motivated by Hyman to try Arnitel VT 3104, as a releasing layer. Applicant argues that Hyman specifically suggests HYTREL, and that one of ordinary skill in the art would not arrive at Arnitel based upon the disclosure.
	Hyman discloses that the layer may be formed of various materials, including thermoplastic elastomers (Column 4, lines 39-40). Hyman further discloses that the material may be optimized based on conditions and a desired diffusion (Column 4, lines 42-46). As such, one of ordinary skill in the art would be motivated by Hyman to not only consider Hyman, but also other known materials that fall within the highlighted list of material types, including thermoplastic elastomers. 
	Before the effective filing date of the claimed invention, Arnitel was a known producer of thermoplastic elastomers, as evidenced by Anderson. Further, Arnitel VT 3104 was a known thermoplastic elastomer material, as evidenced by DSM Engineering.
	As such, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated by the disclosures of the cited prior art to test various materials, including Arnitel VT 3104.
	Applicant further argues that a person of ordinary skill in the art would have numerous thermoplastics to test. 
Examiner agrees. However, testing materials to arrive at the optimal material is a practice normal to the process of the development of material-based inventions. Applicant highlights no undue experimentation.
	Applicant further argues that DSM does not mention Arnitel as being suitable for containing or releasing fragrances. Examiner finds this motivation in Hyman, as Hyman highlights thermoplastic elastomers as being effective for fragrance release. One of ordinary skill in the art would be led by this disclosure to test known thermoplastic elastomers, including Arnitel VT 3104.
	Applicant also argues that there is no evidence of likelihood of success in testing Arnitel VT 3104. Examiner believes that the disclosure in Hyman of the effectiveness of thermoplastic elastomers is sufficient evidence of success, for one of ordinary skill in the art to be motivated to test known thermoplastic elastomers, including Arnitel VT 3104.
	Applicant argues that the DSM brochure does not direct one of ordinary skill in the art to find a material permitting outflow of a steady stream of both low and high boiling components.
Hyman discloses a container appropriate for release of fragrances. Counts discloses a fragrance. As such, one of ordinary skill in the art would have been motivated to consider the Hyman container for release of the fragrance of Counts. Hyman further discloses that the material of this container may be optimized based on the conditions of release (Column 4, lines 42-46). As such, one of ordinary skill in the art would be motivated to try various materials to arrive at the material proper for release of the fragrance contemplated by Counts. Hyman discloses various known materials that are appropriate to consider for fragrance release, including thermoplastic elastomers. As previously highlighted, Arnitel VT 3104 was a known thermoplastic elastomer before the effective filing date of the claimed invention.
	Applicant also argues that Hyman fails to identify a material having the claimed Volume Resistivity and Water Absorption criteria. 
Hyman discloses various materials appropriate for fragrance release. Based upon this disclosure, one of ordinary skill in the art would have been motivated to test thermoplastic elastomers, including Arnitel VT 3104, which meets these criteria.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752                                                                                                                                                                                                        
Conferees:
/ARTHUR O. HALL/Supervisory Patent Examiner, Art Unit 3752                                                                                                                                                                                                        
/BRIAN L CASLER/     Quality Assurance Specialist, TC 3700

                                                                                                                                                                                             
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.